Citation Nr: 1802939	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  12-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from January 2008 to July 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The RO in Phoenix, Arizona, has current jurisdiction.   A January 2015 rating decision denied entitlement to TDIU.   

The Veteran testified before a Veterans Law Judge in March 2014 who is no longer employed at the Board.  The Veteran was informed of this and her option for another Board hearing in a letter sent in June 2016.  She also was told that if she did not respond to the letter within 30 days, the Board would assume that she did not want another hearing.  The Veteran has not responded to the letter.  The Board will accordingly proceed with adjudication of the appeal as though the request for hearing had been withdrawn.  A copy of the transcript of this hearing has been associated with the Veteran's file. 

In a July 2014 decision, the Board determined that the issue of TDIU was before the Board and was part of the Veteran's claim for a higher rating for the service-connected bilateral plantar fasciitis.  The issues of entitlement to increased initial evaluations for bilateral plantar fasciitis and entitlement to a TDIU were remanded in July 2014.  In an August 2016 decision, the Board adjudicated the issue of entitlement to a higher rating for the bilateral plantar fasciitis.  The TDIU issue was remanded.  The Board is satisfied that there has been substantial compliance with the remand directives for the remanded issue.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  The Board finds it may proceed with a decision at this time.

In May 2017, the Veteran submitted a waiver of the agency of original jurisdiction (AOJ) consideration of additional pertinent evidence pursuant to 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of bilateral plantar fasciitis with bilateral pes planus and great toe hallux valgus deformities (rated as 10 percent disabling from July 24, 2009 and 50 percent disabling from August 29, 2014); lumbar strain (rated as 10 percent disabling from July 24, 2009 and 20 percent disabling from February 21, 2017); and bilateral shin splints (rated as zero percent disabling from August 5, 2010); with a combined total schedular rating of 20 percent from July 24, 2009 and 60 percent from August 29, 2014. 

2.  The Veteran has a college education and work experience as a math teacher, substitute teacher, and policeman.      

3.  For the period of the appeal, the service-connected disabilities are not shown to have precluded the Veteran from either securing and/or following all forms of substantially gainful employment consistent with her educational and work background; she is able to perform substantially gainful sedentary employment consistent with her educational and work background; the Veteran was able to perform substantially gainful employment consistent with her educational and work background from October 2014 to July 2016 and she received earned income in excess of the poverty threshold for one person; and she was not employed in a sheltered workshop or family business nor did her employment resemble employment in a sheltered workshop or family business.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disabilities to include on an extraschedular basis are not met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in February 2010, September 2010, and September 2016.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  

2.  Entitlement to TDIU

The Veteran asserts that she is entitled to TDIU because she cannot work as a teacher due to her service-connected disabilities.  At the February 2017 VA examination, she reported that she was currently unemployed.  She stated that she was previously a math teacher but was asked to leave because of need to be accommodated to allow her to sit to teach.  

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16 (a). 

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

The Veteran's service-connected disabilities consist of bilateral plantar fasciitis with bilateral pes planus and great toe hallux valgus deformities (rated as 10 percent disabling from July 24, 2009 and 50 percent disabling from August 29, 2014); lumbar strain (rated as 10 percent disabling from July 24, 2009 and 20 percent disabling from February 21, 2017); and bilateral shin splints (rated as zero percent disabling from August 5, 2010); with a combined total schedular rating of 20 percent from July 24, 2009 and 60 percent from August 29, 2014.  The Veteran does not meet the minimum rating requirements of § 4.16(a) for a TDIU prior to August 29, 2014.  The Veteran does meet the minimum rating requirements of § 4.16(a) for a TDIU from August 29, 2014 because the service-connected disabilities affect a single body system which is the orthopedic system.  38 C.F.R. § 4.16(a).  

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).  Factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder, supra. 

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After a review of the evidence of record, the Board finds that entitlement to TDIU from August 29, 2014 is not warranted and a remand for referral of the Veteran's claim for consideration of a TDIU on an extraschedular basis prior to August 29, 2014 is not warranted.  The weight of the competent and credible evidence establishes that the service-connected disabilities do not preclude all forms of substantially gainful employment.  The competent and credible evidence shows that the Veteran reported working as a certified substitute teacher from October 2014 to July 2016 and she earned an annual salary of $27,000.00.  See the VA Vocational Rehabilitation Counseling Record and Narrative Report dated in October 2016.  The evidence shows that the service-connected disabilities, at times, interfere with work and the Veteran reported missing work due to her service-connected disabilities.  However, the weight of the competent and credible evidence shows that the service-connected disabilities did not prevent the Veteran from securing and maintaining all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage") for the time period in question.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The weight of the competent and credible evidence shows that the service-connected bilateral foot disability does not prevent the Veteran from securing all forms of substantially gainful employment.  The February 2017 VA examination report indicates that the VA examiner opined that activities that involve prolonged standing/walking/climbing are limited by the Veteran's bilateral foot and toe disabilities.  The VA examination report indicates that the diagnosis was bilateral pes planus with bilateral plantar fasciitis and bilateral great toe hallux valgus deformities.  The Veteran reported having continued worsening of pain in both feet and flares of pain in both feet that required her to have to call in sick to work; the flares of pain last for 24 hours.  She reported tearing pain in bilateral plantar heels and medial foot/bunions.  She used prescribed orthotics which lessen the pain.  The Veteran stated that injections in both heels didn't help.  She used ibuprofen as needed for pain.  Examination revealed pain on use of both feet, accentuated pain on use, and pain on manipulation of both feet.  There was extreme tenderness on the plantar surface of both feet and there was decreased longitudinal arch height on both feet.  The Veteran had mild to moderate symptoms of hallux valgus on both toes.  There was plantar fasciitis bilaterally with tenderness at bilateral medial calcaneal tubercles.  There was pain on exam and pain on movement, pain on weightbearing, disturbance of locomotion, and interference with standing in both feet.  The VA examiner stated that increased right and left foot pain was likely with prolonged standing, walking, or climbing.  

The August 2014 VA examination report indicates that the VA examiner opined that the service-connected bilateral foot disability precluded the Veteran from jobs that require prolonged standing or walking over ten minutes at a time due to increased plantar fascia pain, and sedentary desk type jobs are feasible.  The VA examiner stated that the accurate diagnosis was bilateral pes planus with bilateral plantar fasciitis and bilateral great toe hallux valgus deformities.  The Veteran reported that she had chronic daily pain in both arches that feel like a stabbing pain after getting up from bed or sitting position.  The Veteran reported that she was a student teacher for 2nd grade level.  She stated that standing and walking over ten minutes increased pain and she has to sit to rest.  She was not able to run anymore due to the pain and she tried nonsteroidal anti-inflammatory drugs but they do not help.  Examination revealed chronic bilateral plantar fascia pain and the degree of severity of the foot disability was moderately severe.  There was pain on exam of each foot and the pain contributed to functional loss and other contributing factors of disability included excess fatigability, pain on movement, pain on weight bearing, pain on non-weighting bearing, swelling, and interference with standing.    

The March 2010 VA examination report indicates that the Veteran reported that if she walks, stands, or runs more than 10-20 minutes, the feet are extremely painful and she has to sit down and rest.  She takes ibuprofen as needed for pain, and the pain on average is an intermittent 5-9/10.  The Veteran stated that the foot disability led to her Medical Evaluation Board because she was not able to do her job as a military policeman.  She was able to do her current job as a stay-at-home mom but that is because she has flexibility with her own scheduling.  Examination revealed pain to palpation along the bilateral arches and into the heels.  There was no painful motion, spasm, edema, effusions, masses, instability, fatigability, crepitus, heat, weakness, incoordination, abnormal motion, or redness.  There was normal weightbearing.   

The weight of the competent and credible evidence shows that the service-connected lumbar strain does not prevent the Veteran from securing all forms of substantially gainful employment.  The February 2017 VA examination report indicates that the VA examiner opined that activities that involve prolonged standing/walking, bending, twisting, crawling or heavy lifting are limited by the Veteran's back condition.  The VA examination report indicates that the Veteran reported that her current symptoms included constant, nagging, dull, low back pain and occasionally the pain becomes sharp with certain movement.  The pain was worse with standing/walking.  She noted that while working, she would have to call in sick to work twice per month due to flares of pain that would last for one day.  Examination revealed abnormal range motion with forward flexion to 50 degrees and extension limited by 10 degrees.  There was pain with motion and weight bearing.  

The October 2014 VA examination report indicates that the Veteran reported having severe pain in the lumbar spine when bending forward to lift more than 20 pounds.  Physical examination revealed range of motion was from zero degrees to 70 degrees on flexion.  There was pain on movement and less movement than normal.  The VA examiner indicated that the lumbar strain impacted the Veteran's ability to work but then noted that there was no functional loss for individual employability.  The VA examiner noted that the Veteran was a full time University student, she was currently student teaching 4th grade, and she has not missed any days of school or teaching time due to her lumbar spine condition.   The March 2010 VA examination report indicates that examination of the lumbar spine was normal.     

The weight of the competent and credible evidence shows that the service-connected bilateral shin splints does not prevent the Veteran from securing substantially gainful employment.  The February 2017 VA examination report indicates that the Veteran noted unchanged chronic bilateral shin pain worse with walking/standing and she avoided prolonged standing/walking.  She used ibuprofen as needed for pain.  The VA examiner opined that activities that involve prolonged standing/walking are limited by the Veteran's bilateral shin condition.  The October 2014 VA examination report indicates that the Veteran reported occasional shin pain with high impact activities such as stair climbing.  The VA examiner stated that the Veteran's shin splints did not impact her ability to work and did not cause functional loss with individual employability.  The VA examiner noted that the Veteran was a full time University student, she was currently student teaching 4th grade, and she has not missed any days of school or teaching time due to her bilateral shin conditions.  The September 2010 VA examination report indicates that the Veteran reported having ongoing shin splints with aggravating factors such as prolonged walking or jogging.  The VA examiner indicated that the Veteran was currently a full time student in college and was able to attend without limitation form the shin splints.  Examination revealed tenderness with palpation of the medial, anterior shin areas bilaterally.  

VA Vocational Rehabilitation Counseling Record and Narrative Report dated in October 2016 indicates that the Veteran has previously utilized VA education benefit programs, Chapter 33, 12 months.  The Veteran requested VA Vocational Rehabilitation & Education (VR&E) assistance for a master's degree in Education.   VR&E assessed the Veteran as having an impairment of employability and her service-connected disabilities contributed materially to the impairment of employability.  VR&E determined that the Veteran had an employment handicap but she did not have a serious employment handicap.  VR&E also assessed that it was currently reasonably feasible that the Veteran would achieve the vocational goal in the VR&E program.  The report indicates that the Veteran and her family relocated in July 2016.  She was currently unemployed. The Veteran last worked temporary full-time as a Certified Substitute Teacher from October 2014 to July 2016 and she earned an annual salary of $27000.  The Veteran stated that the prolonged standing aggravated her feet; she was given a stool for a workplace accommodation but prolonged sitting in the stool affected her back condition.  It was noted that while in the military, the Veteran worked as a Military Police.  The Veteran has obtained her Bachelors in Science degree in Elementary Education in December 2015.  The Veteran stated that she has her own transportation and a valid driver's license.  

VR&E determined that the Veteran met the criteria for an employment handicap due to service-connected disabilities which contributed in substantial part to the vocational impairment and the Veteran had not overcome the impairment through further education, transferable skills, or obtaining and maintaining suitable work.  VR&E determined that the Veteran demonstrated a moderately probable rate of success in obtaining and maintaining a vocational goal based on an acceptable level of skills or aptitudes and her current service-connected disabilities would not impede her ability in obtaining and maintaining suitable employment once successful trained through Chapter 31 benefits.  VR&E determined that the Veteran also demonstrated motivation and interest in obtaining and maintaining employment based on her verbal reports as well as documented behavior during the comprehensive evaluation.  VR&E concluded that the Veteran is able to achieve a vocational goal consistent with abilities, aptitude, and interests; she had transferable skills as an Elementary teacher; and additional training in the Education area will allow her to work as an Online Instructor which wouldn't aggravate her physical issues.  VR&E determined that it was reasonably feasible for the Veteran to complete a Chapter 31 training program and a vocational goal outcome successfully that is consistent with her abilities, aptitudes, and interests.   See the October 2016 VR&E Eligibility/Entitlement Assessment.  

A December 2016 letter from VR&E indicates that the Veteran's vocational rehabilitation program was being discontinued effective December 21, 2016 because she failed to keep an appointment in November 2016.  The Veteran was advised that she could reapply for benefits.  

In this regard, the Board finds that the weight of the evidence of record shows that, for the time period of the appeal, the service-connected disabilities did not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with her work and educational background and that is was feasible for the Veteran to work in a sedentary occupation consistent with her skills, training, and abilities.  The competent and credible evidence shows that the Veteran was employed in a substantially gainful occupation from October 2014 to July 2016 at which time she relocated to a new city to live.  

Regarding the Veteran's work and educational background, the evidence shows that she has a Bachelors of Science degree in education and she has work experience as a teacher.  She reported receiving an annual salary of $27,000 for years 2014 to 2016 and this amount exceeds the poverty threshold.  According to the U.S. Census Bureau Housing and Household Economics Statistic Division, the poverty thresholds (for one person) were $12,071 for 2014; $12,082 for 2015; and $12,228 for 2016.  See https://www.census.gov/hhes/www/poverty/data/threshld.  Her employment as a teacher for a school district does not resemble employment in a family business or sheltered workshop.  The weight of the evidence shows that the Veteran was able to maintain substantially gainful employment for the time period of October 2014 to July 2016.

The Board finds that the weight of the evidence of record shows that the service-connected disabilities did not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with her work and educational background prior to and after October 2014 to July 2016.  The weight of the competent and credible evidence shows that the service-connected disabilities preclude work activities that involve prolonged standing, walking, and bending, climbing and heavy lifting and the disabilities do not preclude sedentary employment.  The October 2016 VA Vocational Rehabilitation assessment determined that the Veteran had an employment handicap due to her service-connected disabilities, but that it was feasible for her to achieve her vocational goals and that she had the ability to be employable.  

The Veteran has reported that she had to take time off from work due to the service-connected disabilities.  The Board notes that the rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

In conclusion, the Board finds that entitlement to TDIU from August 29, 2014 is not warranted and a remand for referral of the Veteran's claim for consideration of a TDIU on an extraschedular basis prior to August 29, 2014 is not warranted.  The weight of the competent and credible evidence establishes that the Veteran was not precluded from all forms of substantially gainful employment due to her service-connected disabilities as she was able to work in employment consistent with her work experience and education from October 2014 to July 2016 and she is able to work in a sedentary positon consistent with her work experience and education prior to and after October 2014 to July 2016.  The preponderance of the evidence is against the claim for TDIU and the claim for TDIU must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

A total rating based on individual unemployability by reason of service-connected disabilities to include on an extraschedular basis is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


